Citation Nr: 1140820	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-40 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher (compensable) initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss, and evaluated the disability as noncompensable, effective from the date of service connection, January 31, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported a recent noticeable decrease in hearing sensitivity since his last VA examination, which was conducted in August 2006.  Specifically, in his substantive appeal, the Veteran indicated that he felt his hearing was much worse than a noncompensable rating.  He contended that he had problems hearing normal conversation, the television and the telephone, and that he had to repeat himself constantly.  In addition, the Veteran asserted that his hearing loss had decreased rapidly.  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran has also reported that his hearing loss has a major effect on him at work and at home, and that his quality of life has been drastically reduced by it.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA audiological examination, to determine the current severity of his service-connected bilateral hearing loss.  The examiner should review the claims file in conjunction with the examination and note such review in the examination report or in an addendum.

The examiner should also comment on the functional effects of the Veteran's hearing loss.

The examiner should provide a rationale for the opinion that takes the Veteran's reports into consideration.

2.  If the claim is not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  The Veteran is advised that failure, without good cause, to report for any scheduled VA examination may result in the denial of the appeal.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


